DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal structures must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite because it is unclear what is meant by “internal structures”.  What are internal structures and how are they configured to distribute force.  Are these structures inside the fixture?  If these structures are inside the fixture it is understood how they distribute force.  There is no guidance in the current specification as to what these structures are, so the Examiner does not understand how these structures are configured.  The Examiner requests that the Applicant please clarify this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6, 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Kanisawa (2008/0035274).
Regarding claim 1, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture comprising internal structures configured to distribute the force evenly across the surface of the substrate.  However, Kanisawa discloses a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture comprising internal structures 6 configured to distribute the force evenly across the surface of the substrate (paragraph 0038-0043, figure 1a-b). To one skilled in the art at the time of the invention it would have been obvious to use a fixture as taught by Kanisawa because the fixture applies a uniform force to the top of the substrates. This would prevent the substrate from having too much force applied to one area which could cause damage to the product.
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the 
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 2, the limitation “the predefined force comprises seven Newtons or greater” is functional language and does not further limit the apparatus.  
 15		R	Regarding claim 3, the limitation “predefined temperature comprises a temperature between 1300 Celsius (C) and 2500C” is functional language and does not further limit the apparatus.  

20	R			Regarding claim 5, Kawasaki discloses that the metal balls comprise pure copper (paragraphs 0015-0027).  
Regarding claim 6, Kawasaki discloses that the metal balls comprise a core that is pure copper (paragraphs 0015-0027).  
30	14Attorney Docket No.: 2012318-0482/2496-US	Regarding claim 9, the solder is material worked upon, and is not required for the apparatus; therefore; the limitation “solder between at least some of the metal balls and conductive contacts on the circuit board, the solder being part of the electrical connections between the substrate and a circuit board” is material worked upon and does not further limit the apparatus. 
Regarding claim 10, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture configured to apply force to the substrate and wherein the fixture comprises indentations that complement shapes of the components.  However, Kanisawa discloses a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, and wherein the fixture comprises indentations (where 6 is located) that complement shapes of the components  (paragraph 0038-0043, figure 1a-b). To one skilled in the art at the time of the invention it would have been obvious to use a fixture as taught by Kanisawa because the fixture applies a uniform force to the top of the substrates. This would prevent the substrate 
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” and “the substrate comprises one or more components on a surface of the substrate” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not 
10	R		Regarding claim 11, the limitation “the substrate comprises an interposer configured to translate a first pitch of contacts to a second pitch of contacts, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.
Regarding claims 12-14, Kawasaki does not specifically disclose that there are between 3000 metal balls and 1510,000 metal balls. However, based on the current specification, the amount of balls are based on the size of the workpiece (material worked upon).  To one skilled in the art at the time of the invention it would have been obvious to determine the amount of metal balls needed for preventing the workpiece from being pressed too far toward the substrate and damaging the component.    
Regarding claim 15-16, Kawasaki discloses that of the metal balls is on the order 1-1000 microns.  This overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to use the required size diameter based on how far one would want the workpiece to press down toward the substrate. 
Regarding claim 17, the limitation “the substrate is flat in shape” is material worked upon and does not further limit the apparatus.   

Regarding claim 19, the limitation “the substrate is flat in shape; and 5wherein flatness comprises a maximum deviation of no more than .0762 millimeters (3/1000 inches) in a first direction relative to a plane and in a second direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
10		 	Regarding claim 20, the limitation “the substrate comprises an interposer; and wherein the substrate is configured to connect electrically to a probe card configured to perform testing on dice on a wafer” is material worked upon and does not further limit the apparatus.  
Regarding claim 21, the limitation “the interposer is configured to translate 15contacts at a first pitch on the probe card to contacts at a second pitch on the circuit board, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.  
Regarding claim 22, Kawasaki discloses that the metal balls are configured not to collapse at all in response to the force below the predefined force and the temperature below the 20predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Jang et al. (2013/0126591).
Regarding claim 10, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture configured to apply force to the substrate and wherein the fixture comprises indentations that complement shapes of the components.  However, Jang discloses a thermocompression bond head that is used for soldering electrical components together and that the fixture comprises indentations that complement shapes of the components (figure 6A, abstract, 0012-0021).  To one skilled in the art at the time of the invention it would have been obvious to use a thermocompression bonding device as they are commonly used for soldering electrical components as they provide a uniform force and heat to the workpiece to create a strong bond along the entire component.  The indentations of Jang allow for even distribution and separation of the components along the fixture.
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” and “the substrate comprises one or more components on a surface of the substrate” do not further limit 
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive.
The Applicant argues that the indentations (triangle shape between heating heads) do not complement the shapes of the components.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735